WEIGEL, District Judge.
The Court’s Memorandum and Order, filed August 8, 1989, 719 F.Supp. 1500, is hereby vacated. That Order was interlocutory and subject to revision in accordance with Fed.R.Civ.P. § 54(b). The August 8, 1989 Memorandum and Order was not a “civil judgment” as that term is used at 48 C.F.R. subpart 9.4 and to the extent that the Memorandum and' Order, or any portion thereof, might be considered such a “civil judgment”, the Memorandum and Order is hereby rescinded pursuant to Fed.R.Civ.P. § 54(b).